—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 24, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed as a customer service representative for a retail store until she was terminated for violating the employer’s cash-handling procedure. Claimant acknowledged that she had received a copy of the employer’s cash-handling policy and procedure, which stated that an employee’s failure *933to comply therewith would result in disciplinary action, including termination. The Unemployment Insurance Appeal Board ruled that claimant lost her job under disqualifying circumstances. Substantial evidence supports the Board’s decision. Failure to comply with an employer’s established policies or procedures has been held to constitute disqualifying misconduct (see, Matter of Rothman [Sweeney], 242 AD2d 818; Matter of O’Shea [Sweeney], 233 AD2d 736). Claimant’s exculpatory explanation for the incident which caused her discharge raised a credibility issue which the Board was free to resolve against her (see, Matter of Perkov [Sweeney], 231 AD2d 780; Matter of Johnson [Ross], 81 AD2d 681, 682).
Cardona, P. J., Mercure, Yesawich Jr., Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.